




                                         Exhibit 10.32


EXECUTED VERSION
EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (the “Agreement”), effective as of November 20, 2014 (the
“Effective Date”), by and between American Apparel, Inc., a Delaware corporation
(the “Company”), and Chelsea A. Grayson (herein referred to as the “Executive”).
WHEREAS, the Company and the Executive deem it to be in their respective best
interests to enter into an agreement providing for the Company’s employment of
the Executive pursuant to the terms herein stated;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
1.           Employment; Position and Duties; Exclusive Services.
(a)          Employment.  The Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company, for the Term provided in
Section 2 below and upon the other terms and conditions hereinafter provided.
(b)          Position and Duties.  During the Term, the Executive (i) agrees to
serve as the General Counsel, Executive Vice President and Secretary of the
Company and to perform such reasonably related duties as may be assigned to her
from time to time by the Board of Directors of the Company (the “Board”), (ii)
shall report only to the Board, the Chairman of the Board, the Chief Executive
Officer, and the President  of the Company, (iii) shall be given such authority
as is appropriate given the Executive’s position in a company the nature and
size of the Company to carry out the duties described above, and (iv) agrees to
serve, if elected, at no additional compensation in the position of officer or
director of any subsidiary or affiliate of the Company.
(c)          Exclusive Services.  During the Term, and except for illness or
incapacity and service on non-profit boards, approved by the Board in its
discretion, that do not materially adversely affect or interfere with the
performance of the Executive’s duties and obligations to the Company or any of
its subsidiaries or affiliates, the Executive shall devote all of her business
time, attention, skill and efforts exclusively to the business and affairs of
the Company and its subsidiaries and affiliates, shall not be engaged in any
other business activity, and shall perform and discharge the duties which may be
assigned to her from time to time by the Board, the Chairman of the Board or the
Chief Executive Officer consistent with her position.
(d)          Place of Employment.  The Executive shall perform her duties out of
the Company’s Los Angeles, California office (as same may be relocated in the
same metropolitan area from time to time) or at such other location as shall be
agreed to in writing by the Company and the Executive.


















--------------------------------------------------------------------------------




2.            Term of Agreement.
The term of employment under this Agreement shall initially be the twelve months
commencing on December 15, 2014 (the “Effective Date”) and ending on December
14, 2015, and shall be automatically extended without further action by either
party for successive one-year periods as of each December 15 (beginning December
15, 2015) (each, an “Extension Date”), unless written notice of either party’s
intention to terminate this Agreement has been given to the other party at least
90 calendar days prior to the expiration of the Term (including any one-year
extension thereof).  As used in this Agreement, the “Term” shall mean the
initial one year term plus any extensions thereof as provided in this Section 2.
3.            Salary and Bonuses.
The Executive’s cash compensation for all services to be rendered by her in any
capacity hereunder shall consist of base salary and other compensation as
provided in this Section.
(a)          Salary.  The Executive shall be paid a base salary at the rate of
$400,000.00 per annum.  The Salary shall be payable in accordance with the
customary payroll practices for executives of the Company.  The amount of the
Executive’s Salary will be reviewed not less often than annually by the
Compensation Committee of the Board (the “Compensation Committee”) and may be
increased on the basis of such review.  The Executive’s annual base salary, as
in effect from time to time, is hereinafter referred to as the “Salary.”
(b)           Performance Bonuses.  The Executive will be eligible to receive an
annual incentive compensation award in respect of each fiscal year of the
Company during the Term, commencing with fiscal year 2015, with a target payment
equal to 50% of Salary during each such fiscal year, subject to the terms and
conditions of the Company’s annual bonus plan, and further subject to written
sales, EBITDA, net debt and inventory goals, criteria or targets, including,
without limitation, the timely delivery of reviewed and audited, as applicable,
financial statements and timely required SEC filings, all as determined by the
Board or the Compensation Committee in its or their sole discretion in respect
of each such fiscal year (each such bonus, an “Annual Bonus”).    Any Annual
Bonus earned shall be payable in a lump sum in cash. The Annual Bonus earned in
respect of each fiscal year of the Company during the Term, if any, shall be
paid to the Executive in the fiscal year immediately following the fiscal year
for which the bonus is earned, but in all events no later than the earlier of
(A) ten days after the filing of the Company’s Form 10-K with the Securities
Exchange Commission, and (B) 90 days after the end of the applicable fiscal year
for which the bonus is earned.
4.            Equity Awards.
The Compensation Committee of the Board is in the process of developing a long
term incentive plan (the “LTIP”) for senior management. If an LTIP becomes
effective, the Executive shall be entitled to participate in the LTIP at a level
commensurate with Executive’s title and responsibilities. Any equity awards
pursuant to the LTIP will be at the sole discretion of the Board. Immediately
upon (a) a change of control of the Company, as defined in the LTIP, or (b) a
termination of Executive’s employment (i) upon the Executive’s death or
Disability (as defined below), (ii) by the Company without Cause (as defined
below), or (iii) by the Executive with Good Reason (as defined below), all
outstanding stock-based awards (including without limitation, restricted stock,
phantom stock, and performance stock), stock options, and similar equity-based
awards, and all restricted cash awards, in each case made to the Executive under
the LTIP, shall be payable and/or vest as provided in the LTIP and the award to
Executive, as applicable.
5.           Pension and Welfare Benefits.
During the Term, the Executive will be entitled to participate in all pension
and welfare plans, programs and benefits that are applicable to executives of
the Company.






--------------------------------------------------------------------------------






6.          Other Benefits.
(a)          Travel and Business-related Expenses.  During the Term, the
Executive shall be promptly reimbursed in accordance with the written policies
of the Company for traveling and other expenses reasonably incurred in the
performance of the business of the Company.
(b)           Vacation; Leaves of Absence.  During the Term, the Executive shall
be allowed time away with pay on the same basis as the Company generally
provides to other executives of the Company, provided, that the Executive shall
be provided with no less than 20 paid vacation days and paid federal holidays.
7.            Termination of Employment.  Upon termination of the Executive’s
employment for any reason, the Executive agrees to resign, as of the date of
such termination and to the extent applicable, from the Board (and any
committees thereof) and the board of directors of any of the Company’s
affiliates and direct or indirect subsidiaries (and any committees thereof), if
applicable, and agrees to resign as an officer of the Company and each of the
Company’s affiliates and direct or indirect subsidiaries.
(a)           Termination for Cause; Resignation Without Good Reason.
(i)    If the Executive’s employment is terminated by the Company for Cause (as
defined below in this Section) or if the Executive resigns from her employment
without Good Reason other than for death or Disability (as defined below in
Section 7(d)), prior to the expiration of the Term, the Executive shall be
entitled to receive:  (A) the Salary provided for in Section 3(a) as accrued
through the date of such resignation or termination; and (B) any unreimbursed
expenses, each within 30 days following termination.  The Executive shall not
accrue or otherwise be eligible to receive Salary payments or to participate in
any plans, programs or benefits described in Section 5 hereof with respect to
periods after the date of such termination or resignation and shall not be
eligible to receive any annual performance bonus or long term performance bonus
in respect of the year of such termination or resignation or any calendar year
following the year in which such termination or resignation occurs.  Any bonus
earned in respect of a year prior to the year in which such termination or
resignation occurs shall be payable at the same time and in the same manner as
bonuses are paid to participants in the applicable bonus plan.
Subject to Section 18, the Executive shall have no right under this Agreement or
otherwise to receive any other compensation, or to participate in any other
plan, arrangement or benefit, with respect to future periods after such
termination or resignation of employment (except to the extent provided for
under the terms of any such plan, arrangement or benefit).
(ii)           Termination for “Cause” shall mean termination by action of the
Board because of: (A) the Executive’s willful and continued failure (other than
by reason of the incapacity of the Executive due to physical or mental illness)
substantially to perform her duties hereunder; (B) the Executive’s failure
(other than by reason of the incapacity of the Executive due to physical or
mental illness) to perform such reasonable duties as are assigned to her from
time to time by the Board, the Chairman of the Board, the Chief Executive
Officer, or the President of the Company; (C) the conviction of the Executive or
the Executive entering a plea of guilty or nolo contendere to a crime that
constitutes a felony or the perpetration by the Executive of a serious dishonest
act against the Company or any of its affiliates or subsidiaries; (D) any
willful misconduct by the Executive in connection with the performance of her
duties, including, without limitation, conduct that is materially injurious to
the financial condition or business reputation of the Company or any of its
affiliates or subsidiaries, misappropriation of funds or property of the
Company, securing or attempting to secure personally any profit in connection
with any transaction entered into on behalf of the Company, misrepresentation to
the Company, or any violation of law or regulations on Company premises or to
which the Company is subject; (E) commission by Executive of an act involving
moral turpitude, dishonesty, theft, unethical business conduct, or conduct that
materially impairs or injures the reputation of, or harms, the Company; (F)
aiding a competitor to the Company in a manner that adversely affects the
Company; (G) failure by Executive to devote her full time and best efforts




--------------------------------------------------------------------------------






to the Company’s business and affairs; (H) misappropriation of a Company
opportunity for the Executive’s personal benefit; (I) a material breach of the
Executive’s obligations under this Agreement or under any
Company written policy applicable to the Executive; or (J) chronic alcoholism or
drug abuse which materially affects the Executive’s performance hereunder,
provided, however, that no event or circumstance shall be considered to
constitute Cause within the meaning of this clause (ii) unless the Executive has
been given written notice of the events or circumstances constituting Cause
within 30 calendar days of the Company becoming aware of the initial occurrence
of such event or circumstance and, for those events or circumstances capable of
cure (but only for those capable of a cure), Executive has failed to effect a
cure thereof within 30 calendar days following the receipt of such notice.
(iii)              Resignation for “Good Reason” shall mean the resignation of
the Executive because of (A) a material reduction in the Executive’s
responsibilities, duties, authority, status or titles as described in Section 1
above or any reduction in the Executive’s Annual Salary or Annual Bonus
opportunity, or a material reduction in the benefits provided to the Executive;
(B) failure by the Company to pay or provide the Executive when due any
compensation, benefits or perquisites to which the Executive is entitled
pursuant to this Agreement or any other plan, contract or arrangement in which
the Executive participates or is entitled to participate; (C) a material change
in the Executive’s reporting structure; (D) failure of any successor (whether
direct or indirect, by stock or asset purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume this Agreement (either by operation of law or in writing), (E)
a relocation of the principal location at which the Executive is required to
provide services to any office or location more than fifty (50) miles from the
one described in Section 1(d) hereof; or (F) a material breach of the Company’s
obligations under this Agreement; provided, however, that no event or
circumstance shall be considered to constitute Good Reason within the meaning of
this clause (iii) unless the Company has been given written notice of the events
or circumstances constituting Good Reason by the Executive within 30 calendar
days of the initial occurrence of such event or circumstance and, for those
events or circumstances capable of cure (but only for those capable of a cure),
the Company has failed to effect a cure thereof within 30 calendar days
following the receipt of such notice.
(iv)              The date of termination of employment by the Company pursuant
to this Section 7(a) shall be the date specified in a written notice of
termination from the Company to the Executive, which, in the case of a proposed
termination to which the 30-day cure period provided for in subsection (ii)
above applies shall be no less than 31 calendar days after the delivery of such
notice to the Executive.  The date of a resignation by the Executive pursuant to
this Section 7(a) shall be the date specified in the written notice of
resignation from the Executive to the Company or, if no date is specified
therein, ten (10) business days after receipt by the Company of the written
notice of resignation from the Executive.




--------------------------------------------------------------------------------






(b)            Termination Without Cause, Resignation for Good Reason.
(i)              If the Executive’s employment is terminated by the Company
without Cause or if the Executive should resign for Good Reason, prior to the
expiration of the Term, she shall be entitled to receive:  (A) the Salary
provided for in Section 3(a) as accrued through the date of such resignation or
termination, payable within 30 days following termination and (subject to the
Executive’s execution and delivery of a general release of all claims against
the Affiliated Companies and the expiration of any release revocation period,
which release shall be consistent with the terms of this Agreement and in form
reasonably acceptable to the Company (the “Release”), within sixty (60) calendar
days following termination of employment), continued payment of the Executive’s
then-current Salary for a period of six (6) months (the “Continuation Period”),
payable in accordance with the Company’s usual payment practices; provided that
the first payment shall be made on the sixtieth (60th) calendar day following
termination of employment and shall include payment of any amounts that would
otherwise be due prior thereto; (B) at the time of, on the terms of, and
otherwise consistent with payments to similarly-situated executives, (x) any
Annual Bonus earned but not yet paid in respect of any calendar year preceding
the year in which such termination or resignation occurs and (y) an Annual Bonus
for the calendar year in which the Executive’s termination of employment or
resignation occurs equal to a pro rata portion of the Executive’s target Annual
Bonus, if any, for such year, determined on the basis of the number of days in
such year through the date of the Executive’s termination of employment or
resignation, provided, however, that if the Executive’s employment is terminated
during the first three months of a fiscal year, no such bonus shall be payable
with respect to that fiscal year; and (C) any unreimbursed expenses.
Except to the extent required pursuant to Section 22 hereof, during the
Continuation Period, Salary payments to the Executive shall be payable in
accordance with the customary payroll practices of the Company.
Subject to the Executive’s execution and delivery of the Release and the
expiration of any release revocation period within sixty (60) calendar days
following termination of employment, the Executive (and those eligible
dependents who were participants in the applicable plans as of the termination
date) shall also be entitled to continued participation in the medical, dental
and insurance plans and arrangements described in Section 5, on the same terms
and conditions as are in effect immediately prior to such termination or
resignation, until the earlier to occur of (i) the last day of the Continuation
Period and (ii) such time as the Executive is entitled to comparable benefits
provided by a subsequent employer.  Anything herein to the contrary
notwithstanding, the Company shall have no obligation to continue to maintain
during the Continuation Period any plan or program solely as a result of the
provisions of this Agreement.  If, during the Continuation Period, the Executive
is precluded from participating in a plan or program by its terms or applicable
law or if the Company for any reason ceases to maintain such plan or program,
the Company shall provide the Executive with compensation or benefits the
aggregate value of which, in the reasonable judgment of the Company, is no less
than the aggregate value of the compensation or benefits that the Executive
would have received under such plan or program had she been eligible to
participate therein or had such plan or program continued to be maintained by
the Company.
(ii)             Except as may be provided under the terms of any applicable
grants to the Executive under the LTIP, Section 18, any plan or arrangement in
which the Executive participates, or as may be otherwise required by applicable
law (including, without limitation, the provisions of Section 4980B(f) of the
Internal Revenue Code of 1986, as amended (the “Code”)), the Executive shall
have no right under this Agreement or any other agreement to receive any other
compensation, or to participate in any other plan, arrangement or benefit, with
respect to future periods after such termination or resignation of
employment.  In the event of a termination or resignation pursuant to this
Section 7(b), the Executive shall have no duty of mitigation with respect to
amounts payable to her pursuant to this Section 7(b) or other benefits to which
she is entitled pursuant hereto, except as provided in the immediately preceding




--------------------------------------------------------------------------------






paragraph.  Notwithstanding anything to the contrary in this Agreement, the
right of the Executive to receive payments provided for in this Section 7(b)
shall be subject to Section 8 of this Agreement.  
(iii)             The date of termination of employment by the Company pursuant
to this Section 7(b) shall be the date specified in the written notice of
termination from the Company to the Executive or, if no date is specified
therein, ten business days after receipt by the Executive of the written notice
of termination from the Company.  The date of a resignation by the Executive
pursuant to this Section 7(b) shall be the date specified in the written notice
of resignation from the Executive to the Company which, in the case of a
proposed resignation to which the 30-day cure period provided for in subsection
7(a)(iii) above applies shall be no less than 31 days after the delivery of such
notice to the Company; and in the case of a proposed resignation to which the
30-day cure period does not apply and in which no date is specified therein, the
date of resignation shall be ten business days after receipt by the Company of
the written notice of resignation from the Executive.
(c)           Death.  If the Executive’s employment hereunder terminates by
reason of death prior to expiration of the Term, the Executive’s beneficiary (or
if no such beneficiary is designated, her estate) shall be entitled to
receive:  (i) the Salary provided for in Section 3(a) as accrued through the
date of the Executive’s death; (ii) any Annual Bonus earned but not yet paid in
respect of any calendar year preceding the year in which the Executive’s death
occurs; (iii) an Annual Bonus for the calendar year in which the Executive’s
death occurs equal to a pro rata portion of the Executive’s target Annual Bonus,
if any, for such year, determined on the basis of the number of days in such
year through the date of the Executive’s death; and (iv) any unreimbursed
expenses.  Annual Bonus payments provided for in this Section 7(c) shall be made
at the same time and in the same manner as bonuses are paid to participants in
the applicable bonus plan.  As used in this Section, the term “beneficiary”
includes both the singular and the plural of such term, as may be appropriate.
(d)           Disability.  If, the Executive is terminated from employment by
the Company as a result of the Executive’s Disability (as defined below in this
Section), the Executive, her conservator or guardian, as the case may be, shall
be entitled to receive:  (i) the Salary provided for in Section 3(a) as accrued
through the date of the Executive’s termination of employment; (ii) any Annual
Bonus earned but not yet paid in respect of any calendar year preceding the year
in which the Executive’s termination of employment occurs; (iii) an Annual Bonus
for the calendar year in which the Executive’s termination of employment occurs
equal to a pro rata portion of the Executive’s target Annual Bonus, if any, for
such year, determined on the basis of the number of days in such year through
the date of the Executive’s termination of employment; and (iv) any unreimbursed
expenses.  Annual Bonus payments provided for in this Section 7(d) shall be made
at the same time and in the same manner as bonuses are paid to participants in
the applicable bonus plan.  For purposes of this Agreement, “Disability” shall
mean that the Executive is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to last for a continuous period of not less than twelve months.  Any
dispute as to whether or not the Executive is disabled within the meaning of the
preceding sentence shall be resolved by a physician reasonably satisfactory to
the Executive and the Company, and the determination of such physician shall be
final and binding upon both the Executive and the Company.
(e)           Non-Renewal of the Term.  In the event the Company elects not to
extend the Term pursuant to Section 2, unless the Executive’s employment is
earlier terminated pursuant to paragraphs (a), (b), (c) or (d) of this Section
7, the expiration of the Term and Executive’s termination of employment
hereunder shall be deemed to occur on the close of business on the day
immediately preceding the next scheduled Extension Date and the Executive shall
be entitled to receive the benefits and payments set forth under Section
7(b)(i)(A)-(D) above.  Following such termination of Executive’s employment
under this Section 7(e), except as set forth in this Section 7(e) and Section
18, Executive shall have no further rights to any compensation or any other
benefits under this Agreement. 






--------------------------------------------------------------------------------






8.            Tax Withholding.
Payments to the Executive of all compensation contemplated under this Agreement
shall be subject to all applicable legal requirements with respect to the
withholding of taxes.
9.            Confidentiality and Proprietary Rights.
(a)           Confidentiality.  The Executive acknowledges that as a result of
her employment with the Company, the Executive will obtain secret and
confidential information concerning the business of the Company, and its
subsidiaries and affiliates (all of such entities referred to collectively in
this Section as the “Affiliated Companies”).  Other than in the performance of
her duties hereunder or if confidential information is required to be disclosed
by law, court order or other legal process (provided that the Executive shall
give prompt written notice to the Company of such requirement, disclose no more
information than is so required, and cooperate with any attempts by the Company
to obtain a protective order or similar treatment) or to the extent necessary to
enable the Executive to enforce (or defend) her rights under this Agreement or
any other agreement with the Company or any affiliate, the Executive agrees not
to disclose, either during the Term of her employment with the Company or at any
time thereafter, to any person, firm or corporation any confidential information
concerning the Company which is not in the public domain or known within the
relevant trade or industry (other than as a result of an unauthorized disclosure
by the Executive) including trade secrets, budgets, strategies, operating plans,
marketing plans, supplier lists, non-public company agreements, employee lists,
or the customer lists or similar confidential information of the Company.
(b)           Proprietary Rights.  All records, files, memoranda, reports, price
lists, customer lists, drawings, plans, sketches, documents and the like
(together with all copies thereof) relating to the business of the Affiliated
Companies, which the Executive shall use or prepare or come in contact with in
the course of, or as a result of her employment, or as a result of work
performed by the Executive for the Company, shall, as between the parties,
remain the sole property of the Company. Upon termination of her employment with
the Company, the Executive agrees to promptly return all such materials and
shall not thereafter cause removal thereof from the premises of the Company.
Further, the Executive agrees to disclose and assign, and does hereby assign, to
the Company as its exclusive property, all ideas, writings, inventions,
discoveries, improvements and technical or business innovations made or
conceived by the Executive, whether or not patentable or copyrightable, either
solely or jointly with others during the course of her employment with the
Company, relating directly to the business, work or investigations of the
Company or its subsidiaries (“Company Inventions”).
Notwithstanding the foregoing, the Executive understands that the provisions of
this Agreement requiring assignment of Company Inventions to the Company do not
apply to any invention that qualifies under the provisions of California Labor
Code Section 2870 (as set forth in Exhibit A hereto). The Executive understands
that Company will keep in confidence and will not disclose to third parties
without the Executive’s consent any confidential information disclosed in
writing to Company relating to inventions that qualify under the provisions of
Section 2870 of the California Labor Code.
(c)           Except as may be required by applicable law, without the
Executive’s prior written consent, the Executive shall not be subject to any
restrictions on her activities following termination of employment with the
Company other than as expressly set forth in this Agreement or the LTIP.
10.    Cooperation.
The Executive agrees that following the date of termination of employment, she
shall reasonably cooperate with the Company, if so requested, with respect to
the Company’s business affairs, as well as any internal or external
investigation, claims or litigation (whether or not currently pending) involving
the Company, including providing information and assistance and making herself
reasonably available for both pre-trial discovery and trial proceedings. The
Company shall promptly reimburse Executive for any out-of-pocket expenses
incurred by Executive in connection with her cooperation with the Company
pursuant to this Section 10, including, without




--------------------------------------------------------------------------------




limitation, any reasonable attorneys’ fees and travel and lodging costs incurred
by the Executive.
11.          Nonassignability; Binding Agreement.
Neither this Agreement nor any right, duty, obligation or interest thereunder
shall be assignable or delegable by the Executive without the Company’s prior
written consent; provided, however, that nothing in this Section shall preclude
the Executive from designating any of her beneficiaries to receive any benefits
payable hereunder upon her death or disability, or her executors,
administrators, or other legal representatives, from assigning any rights
hereunder to the person or persons entitled thereto.  If the Executive should
die while any payment, benefit or entitlement is due to her pursuant to this
Agreement, such payment, benefit or entitlement shall be paid or provided to her
designated beneficiary (or, if there is no designated beneficiary, her
estate).  This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto, any successors to or assigns of the Company and the Executive’s
heirs and the personal representatives of the Executive’s estate. In addition,
the Company shall assign to and require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of the Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.
12.          Amendment; Waiver.  This Agreement may not be modified, amended or
waived in any manner except by an instrument in writing signed by the parties
hereto.  No delay or failure by any party hereto in exercising, protecting or
enforcing any of its rights, titles, interests or remedies hereunder, and no
course of dealing or performance with respect thereto, shall constitute a waiver
thereof. The express waiver by a party hereto of any right, title, interest or
remedy in a particular instance or circumstance shall not constitute a waiver
thereof in any other instance or circumstance.
13.          Notices.
Any notice hereunder by either party to the other shall be given in writing by
personal delivery, email or certified mail, return receipt requested, to the
applicable address set forth below:
  
(a)
 To the Company:
 
American Apparel, Inc.
747 Warehouse Street
Los Angeles, California 90021
Attention:  Scott Brubaker and/or Chief Executive Officer
Email: scott@AmericanApparel.net
 
(b)
 To the Executive:
 
Chelsea A. Grayson
747 Warehouse Street
Los Angeles, California 90021
Email:  cgrayson@americanapparel.net



(or such other address as may from time to time be designated by written notice
by any party hereto for such purpose). Notice shall be deemed given, if by
personal delivery, on the date of such delivery or, if by email, on the business
day following receipt of confirmation or, if by certified mail, on the date
shown on the applicable return receipt.
14.              California Law.
This Agreement is to be governed by and interpreted in accordance with the laws
of the State of California, without giving effect to the choice-of-law
provisions thereof. If, under such law, any portion of this Agreement is at any
time deemed to be in conflict with any applicable statute, rule, regulation or
ordinance, such portion shall be deemed to be modified or altered to conform
thereto or, if that is not possible, to be omitted from this Agreement, and the
invalidity of any such portion shall not affect the force, effect and validity
of the remaining portion hereof.




--------------------------------------------------------------------------------






15.          Arbitration.
The Company and the Executive agree that any and all disputes based upon,
relating to or arising out of this Agreement, the Executive’s employment
relationship with the Company or any of its subsidiaries or affiliates and/or
the termination of that relationship, and/or any other dispute by and between
the Executive and the Company or any of its subsidiaries or affiliates,
including any and all claims that the Executive may at any time attempt to
assert against the Company or any of its subsidiaries or affiliates, shall be
submitted to binding arbitration in Los Angeles County, California, pursuant to
the American Arbitration Association’s (“AAA”) Employment Arbitration Rules and
Mediation Procedures, including the Optional Rules for Emergency Measures of
Protection (the “Rules”), provided that the arbitrator shall allow for discovery
sufficient to adequately arbitrate any asserted claims, including access to
essential documents and witnesses, and otherwise in accordance with California
Code of Civil Procedure § 1283.05, and provided further that the Rules shall be
modified by the arbitrator to the extent necessary to be consistent with
applicable law. The arbitrator shall be a retired judge of the California
Superior Court, California Court of Appeal, or United States District Court, to
be mutually agreed upon by the parties. If, however, the parties are unable to
agree upon an arbitrator, then an arbitrator, who is a retired judge of the
California Superior Court, California Court of Appeal, or United States District
Court, shall be selected by AAA in accordance with the Rules. The Company and
the Executive further agree that each party shall pay its own costs and
attorneys’ fees, if any; provided, however, that if either party prevails on a
claim which affords the prevailing party an award of attorneys’ fees, then the
arbitrator may award reasonable attorneys’ fees to the prevailing party,
consistent with applicable law. In any event, the Company shall pay any expenses
that the Executive would not otherwise have incurred if the dispute had been
adjudicated in a court of law, rather than through arbitration, including the
arbitrator’s fee, any administrative fee and any filing fee in excess of the
maximum court filing fee in the jurisdiction in which the arbitration is
commenced. The Company and the Executive further agree that any hearing must be
transcribed by a certified shorthand reporter, and that the arbitrator shall
issue a written decision and award supported by essential findings of fact and
conclusions of law in order to facilitate judicial review.  Said award and
decision shall be issued within thirty (30) calendar days of the completion of
the arbitration. Judgment in a court of competent jurisdiction may be had on
said decision and award of the arbitrator. For these purposes, the parties agree
to submit to the jurisdiction of the state and federal courts located in Los
Angeles County, California.
16.          Injunctive Relief.
The Executive acknowledges and agrees that the services being rendered by the
Executive to the Company under this Agreement are of a special, unique and
extraordinary character that gives them peculiar value to the Affiliated
Companies, the loss of which (in violation of this Agreement) would cause
irreparable harm to the Affiliated Companies and affiliates, for which the
Affiliated Companies would have no adequate remedy at law.  The Executive
further acknowledges and agrees that the trade secrets and confidential and
related information referred to in this Agreement each are of substantial value
to the Affiliated Companies and that a breach of any of the terms and conditions
of this Agreement relating to those subjects would cause irreparable harm to the
Affiliated Companies, for which the Affiliated Companies would have no adequate
remedy at law. Therefore, in addition to any other remedies (in law or in
equity) that may be available to the Company and/or any of its subsidiaries and
affiliates under this Agreement or otherwise, the Affiliated Companies shall be
entitled to obtain (pursuant to the Rules) temporary restraining orders,
preliminary and permanent injunctions and/or other equitable relief (pursuant to
the Rules) to specifically enforce the Executive’s duties and obligations under
this Agreement, or to enjoin any breach of this Agreement, without the need to
post a bond or other security and without the need to demonstrate special
damages.
17.          Counterparts.
This Agreement may be executed by either of the parties hereto in counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.




--------------------------------------------------------------------------------






18.          Indemnification. With respect to any acts or omissions that may
have occurred prior to termination of the Executive’s employment, the Company
will indemnify the Executive (and her legal representatives or other successors)
to the fullest extent permitted (including payment of expenses in advance of
final disposition of a proceeding) by the laws of the State of California, as in
effect at the time of the subject act or omission, or by the Certificate of
Incorporation and By-Laws of the Company, as in effect at such time, or by the
terms of any indemnification agreement between the Company and the Executive,
whichever affords greatest protection to the Executive, and the Executive shall
be entitled to the protection of any insurance policies the Company maintained
by the Company generally for the benefit of its directors and officers (the “D&O
Policies) (and the Executive shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any Company officer or director), against all costs, charges and
expenses whatsoever incurred or sustained by her or her legal representatives at
the time such costs, charges and expenses are incurred or sustained (including
any time following Executive’s termination of employment), in connection with
any action, suit or proceeding to which she (or her legal representatives or
other successors) may be made a party by reason of her being or having been a
director, officer or employee of the Company or any subsidiary thereof, or her
serving or having served any other enterprises as a director, officer or
employee at the request of the Company. During the Term and for a customary tail
period, the Company shall maintain in full force and effect one or more D&O
Policies covering the Executive with coverage amounts customary for a business
of the nature and size as the Company.
19.          Cumulative Remedies.
Each and all of the several rights and remedies provided in this Agreement, or
by law or in equity, shall be cumulative, and no one of them shall be exclusive
of any other right or remedy, and the exercise of any one of such rights or
remedies shall not be deemed a waiver of, or an election to exercise, any other
such right or remedy.
20.          Headings; Construction.
The section and other headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning and interpretation of
this Agreement.  In construing this Agreement, no party hereto shall have any
term or provision construed against such party solely by reason of such party
having drafted or written such term or provision.
21.          Survival.
Any provision of this Agreement which imposes an obligation after termination or
expiration of this Agreement (including but not limited to the obligations set
forth in Section 9 hereof) shall, unless otherwise specified, survive the
termination or expiration of this Agreement and be binding on the Executive and
the Company.
22.          General 409A Compliance.
To the maximum extent applicable, it is intended that the Agreement comply with
the provisions of Section 409A of the Code, as amended.  This Agreement will be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause this Agreement to fail to satisfy Section 409A of the
Code will have no force and effect until amended to comply therewith (which
amendment may be retroactive to the extent permitted by Section 409A of the
Code).  Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, the Executive shall not be considered to have terminated
employment with the Company for purposes of this Agreement and no payments shall
be due to the Executive under this Agreement which are payable upon the
Executive's termination of employment until the Executive would be considered to
have incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code.  To the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and




--------------------------------------------------------------------------------




benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following the Executive's termination of employment
shall instead be paid in a lump sum on the first business day after the date
that is six months following the Executive's termination of employment (or upon
the Executive's death, if earlier).  In addition, for purposes of the Agreement,
each amount to be paid or benefit to be provided to the Executive pursuant to
this Agreement shall be construed as a separate identified payment for purposes
of Section 409A of the Code.  With respect to expenses eligible for
reimbursement under the terms of the Agreement, (i) the amount of such expenses
eligible for reimbursement in any taxable year shall not affect the expenses
eligible for reimbursement in another taxable year and (ii) any reimbursements
of such expenses shall be made no later than the end of the calendar year
following the calendar year in which the related expenses were incurred, except,
in each case, to the extent that the right to reimbursement does not provide for
a “deferral of compensation” within the meaning of Section 409A of the Code.
23. Section 280G.
(a)    Notwithstanding any other provision of this Agreement, in the event that
the Executive becomes entitled to receive or receives any payments, options,
awards or benefits (including, without limitation, the monetary value of any
non-cash benefits and the accelerated vesting of equity-based awards) under this
Agreement or under any other plan, agreement or arrangement with the Company,
any person whose actions result in a change of control of the Company or any
person affiliated with the Company or such person (collectively, the
“Payments”), that may separately or in the aggregate constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), or any similar or successor provision
(“Section 280G”) and it is determined that, but for this Section 23(a), any of
the Payments will be subject to any excise tax pursuant to Section 4999 of the
Code or any similar or successor provision, the Company shall pay to the
Executive an amount equal to the Payments, reduced by the minimum amount
necessary to prevent any portion of the Payments from being an “excess parachute
payment” (within the meaning of Section 280G).
(b)    All computations and determinations called for by this Section 23 shall
be made and reported in writing to the Company and the Executive by an
independent accounting firm or independent tax counsel appointed by the Company
(the “Tax Advisor”), and all such computations and determinations shall be
conclusive and binding on the Company and the Executive. For purposes of such
calculations and determinations, the Tax Advisor may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Executive shall furnish to the Tax Advisor such
information and documents as the Tax Advisor may reasonably request in order to
make their required calculations and determinations. The Company shall bear all
fees and expenses charged by the Tax Advisor in connection with its services.
(c)    In the event that Section 23(a) applies and a reduction is required to be
applied to the Payments thereunder, the Payments shall be reduced by the Company
in its reasonable discretion in the following order: (i) reduction of any
Payments that are exempt from Code Section 409A and (ii) reduction of any
Payments that are subject to Code Section 409A on a pro-rata basis or such other
manner that complies with Code Section 409A, as determined by the Company.
24.          Preemption.  In the event there is a conflict between any provision
of this Agreement and any other agreement, plan, policy or program of the
Company, the provisions of this Agreement shall control.
















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above, effective as of the Effective Date.


 
American Apparel, Inc.
 
 
 
 
By:
/s/ Scott Brubaker
 
 
Scott Brubaker, Interim Chief Executive Officer
 
 
 
 
 
 
 
 
/s/ Chelsea A. Grayson
 
 
Chelsea A. Grayson





















































--------------------------------------------------------------------------------




Exhibit A
CALIFORNIA LABOR CODE SECTION 2870
EMPLOYMENT AGREEMENTS; ASSIGNMENT OF RIGHTS
“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) Relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) Result from any work performed
by the employee for the employer. (b) To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under Subdivision (a), the provision
is against the public policy of this state and is unenforceable.”




